DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1 has been amended, claims 2-21 have been canceled, and claims 22-40 have been newly added.  Claims 1 and 22-40 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 and newly added claims 22-40 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, it is confusing and ambiguous to recite the term “each processing circuit chip” in the preamble because the scope of the term also encompasses every other processing chip in the network, including the “first processing circuit chip” and “second processing circuit chip” recited later in the claim.  For example, if the internal fault data were to be passed from the second processing circuit chip to itself, the recited limitation would be incoherent.
	It is suggested that the first instance of “each processing circuit chip” in the preamble be replaced with “a processing circuit chip”, which is different from the recited “first processing circuit chip” and “second processing circuit chip”, and the other instances of “each processing circuit chip” be replaced with “the processing circuit chip”.

	Regarding claim 22, it is confusing and ambiguous to recite “the external signal ring” and “the plurality of circuits” since it is unclear as to which processing circuit chip the recited external signal ring and plurality of circuits refer to.  Is it referring to the first processing circuit chip, the second processing circuit chip, or a different processing circuit chip?

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 22.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 22.
	Regarding claim 25, the claim is rejected for depending on claim 23.

Regarding claim 26, it is confusing and ambiguous to recite “the internal signal ring” and “the plurality of circuits” since it is unclear as to which processing circuit chip the recited internal signal ring and plurality of circuits refer to.  Is it referring to the first processing circuit chip, the second processing circuit chip, or a different processing circuit chip?

	Regarding claim 27, the claim is rejected for depending on claim 26.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 26.
	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 26.
	Regarding claim 30, the claim is rejected for depending on claim 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22, 31-32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli et al. (US 2011/0173258 A1), hereinafter referred to as Arimilli, in view of Yim (US 2003/0206527 A1).

	Regarding claim 1, Arimilli teaches a network of interconnected processing circuit chips (Arimilli - Fig. 5; Paragraph [0049], note processor books within a supernode having a collection of processor chips, supernodes may be in communication with one another), each processing circuit chip in the network comprising:
	a plurality of circuits (Arimilli - Paragraph [0080], note hardware, aspects may be referred to as a circuit) configured to:
	pass captured external fault data to a first communication path outside of each processing circuit chip for conveyance of the external fault data to one of the processing circuit chips in the network (Arimilli - Fig. 6; Paragraph [0114], note error information, the ISR indicates the communication link as permanently failed (fault), the ISR (integrated switch/router, located in the processor chips, see Paragraph [0016]) transmits the communication link information (fault data) to the processor chips associated with the indicated communication link),
	pass internal fault data to a second communication path outside of each processing circuit chip for conveyance of the internal fault data to a second of the processing circuit chips (Arimilli - Fig. 6; Paragraph [0114], note error information, the ISR indicates the communication link as permanently failed, the ISR transmits the communication link information to the processor chips associated with the indicated communication link).
	Arimilli does not teach each processing circuit chip in the network comprising: an internal signal ring; an external signal ring; and a plurality of circuits coupled to the internal and external signal rings, the plurality of circuits configured to: capture via the external signal ring, external fault data originating from a first of the processing circuit chips in the network and comprising information about a fault detected at the first processing circuit chip, transfer, from the internal signal ring to the external signal ring, internal fault data originating from an internal circuit of each processing circuit chip and comprising information about another fault detected at the internal circuit.
	In an analogous art, Yim teaches each processing circuit chip in the network comprising:
	an internal signal ring (Yim - Fig. 1; Paragraph [0038], note loop 10, inner ring 1);
	an external signal ring (Yim - Fig. 1; Paragraph [0038], note loop 10, outer ring 2); and
	a plurality of circuits coupled to the internal and external signal rings (Yim - Fig. 1; Paragraph [0038], note each of the nodes A to D connected in the path of each ring 1 and 2), the plurality of circuits configured to:
	capture via the external signal ring, external fault data originating from a first of the processing circuit chips in the network and comprising information about a fault detected at the first processing circuit chip (Yim - Fig. 7; Paragraph [0098], note if a fault is detected (which may be in the inner or outer ring), MA bits (fault information) will be sent from IMP (interface message processor) 5 to IMP 6 associated with each particular node),
	pass the captured external fault data via the external signal ring (Yim - Paragraph [0104], note each IMP of the working ring will gradually send MA bits to the other side of the IMP),
	transfer, from the internal signal ring to the external signal ring, internal fault data originating from an internal circuit of each processing circuit chip and comprising information about another fault detected at the internal circuit (Yim - Fig. 7; Paragraph [0098], note if a fault is detected (which may be in the inner or outer ring), MA bits (fault information) will be sent from IMP (interface message processor) 5 to IMP 6 associated with each particular node), and
	pass the internal fault data via the external signal ring (Yim - Paragraph [0104], note each IMP of the working ring will gradually send MA bits to the other side of the IMP).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yim into Arimilli in order to implement the structure of Yim into the chips of Arimilli, allowing for fault detection and monitoring of traffic for route selection, increasing capacity for data transmissions (Yim - Paragraphs [0003] and [0004]).

	Regarding claim 22, the combination of Arimilli and Yim, specifically Yim teaches wherein the external signal ring is configured to:
	transfer the captured external fault data to a circuit of the plurality of circuits coupled to the first communication path based on routing data (Yim - Paragraph [0059], note implementing a dynamic table of traffic control, when a packet is received by a local traffic controller in an IMP, it will be able to select the most efficient routing; Paragraphs [0062] to [0068], note either outer ring 11 or inner ring 12 is selected).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yim into Arimilli for the same reason as claim 1 above.

	Regarding claim 31, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Yim (Yim - Fig. 1; Paragraph [0038], note scalable two-way ring structure comprising a loop and four nodes).

	Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 22.

	Regarding claim 38, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.
Allowable Subject Matter
Claims 23-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 33-37 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rollins (US 8,345,540 B2) discloses transmitting fault detection messages in a ring network.
	Cardinell et al. (US 8,850,262 B2) discloses detecting processor failure in a multi-processor environment.
	Clermidy et al. (US 6,681,316 B1) discloses routing inter-processor communications and fault tolerance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461